

115 HR 7231 IH: Methane Rule Relief Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7231IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Thompson of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide regulatory relief for conventional marginally producing oil and gas wells from the
			 Environmental Protection Agency’s Methane Rule.
	
 1.Short titleThis Act may be cited as the Methane Rule Relief Act of 2018. 2.Application of methane ruleThe final rule titled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources (81 Fed. Reg. 35824, June 3, 2016), and the document titled Control Techniques Guidelines for the Oil and Natural Gas Industry (October 2016), published by the Environmental Protection Agency, shall not apply with respect to—
 (1)any oil well that has a maximum daily average oil production, during any 12-month consecutive time period, that does not exceed 15 barrels of oil per day;
 (2)any natural gas well that has a maximum daily average gas production, during any 12-month consecutive time period, that does not exceed 90,000 cubic feet per day; or
 (3)any emissions source covered by the rule that is associated with an oil well described in paragraph (1) or a natural gas well described in paragraph (2).
			